Citation Nr: 1327860	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  07-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as due to service-connected diabetes mellitus, type II.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970, including service in the Republic of Vietnam and received a Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2006 rating decision, the RO denied entitlement to service connection for fibromyalgia and sleep apnea.  In an August 2007 rating decision, the RO denied entitlement to a TDIU.  

The Veteran testified before the undersigned at June 2008 Board hearing; a transcript is of record.

These matters were remanded in March 2009 and September 2011.

In a June 2008 rating decision, the RO denied entitlement to service connection for a respiratory condition.  The Veteran's representative included this issue in the July 2013 Appellate Brief; however, the evidence of record does not contain any submissions from the Veteran or his representative which reflect that he expressed timely disagreement with the RO's denial.  Thus, such issue is not in appellate status.

In the Introduction portion of the September 2011 Board Remand, it was noted that the Veteran has been found to have coronary artery disease, a form of ischemic heart disease.  VA has published regulations providing for presumptive service connection for ischemic heart disease in veterans with in-country service in Vietnam during the Vietnam War.  As such, he may be entitled to service connection for ischemic heart disease under the statutory presumptions detailed in 75 Fed. Reg. 53,202 (Sept. 8, 2010).  It does not appear that he has yet submitted a claim for this benefit.  The Board does not have jurisdiction over this potential claim and it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for sleep apnea and to TDIU prior to December 12, 2006 are addressed in the REMAND below and are remanded to the RO via the Appeals Management Center (AMC).  The Veteran will be notified if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have fibromyalgia.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by active service, and is not proximately due or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for entitlement to a total disability rating due to service-connected disabilities have been met since December 12, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the issue of the grant of entitlement to a TDIU, no further discussion of VCAA is necessary at this point.  

With regard to the fibromyalgia issue, VA satisfied its duties to the Veteran in a VCAA letter issued in February 2006.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate the claim of service connection for fibromyalgia, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.   In May 2006, VA notified the Veteran of how VA determines disability ratings and effective dates.  He thus received all required notice.  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran's service treatment records, VA outpatient treatment records, private treatment records from Watson Clinic, and Social Security Administration (SSA) records have been obtained.  

The evidence of record contains private treatment records from Lakeland Regional Medical Center dated in September 1989.  At the Board hearing, the Veteran testified that he had sought treatment for fibromyalgia and sleep apnea at Lincoln General Hospital.  The record was held open for 60 days following the Board hearing for the Veteran to submit treatment records but he did not submit the records.  

In the September 2011 Board Remand, the RO/AMC was instructed to obtain an appropriate release from the Veteran and obtain the records from Lincoln General Hospital.  In September 2011 VA correspondence to the Veteran, it was requested that the Veteran complete a release pertaining to Lincoln General Hospital.  In October 2011 correspondence from the Veteran's representative, it was indicated that while records from Lincoln Hospital had been requested, the facility is actually named Lakeland Regional Hospital and these records pertain to the issue of fibromyalgia.  The Veteran's representative stated that the Veteran would forward the remaining records within the next 10 days; the records were not received by VA.  In August 2012 VA requested that the Veteran complete a release pertaining to Lakeland General Hospital; he did not respond.  The October 2012 Supplemental Statement of the Case referenced the Veteran's failure to provide a release; the Veteran did not respond.  

While VA has a duty to assist the Veteran in the development of his claim, it does not have a duty to seek records for which a claimant fails to provide necessary authorizations.  38 C.F.R. § 3.159(c)(1)(i) (2012).  VA has satisfied its duty to assist in light of the Veteran's failure to respond to VA correspondence.  Thus, there is no remaining duty under the VCAA to assist the Veteran in obtaining the records.

The Veteran has not identified any additional relevant evidence pertaining to the issue being addressed in this decision.  

The Veteran has undergone a VA examination pertaining to the fibromyalgia.  Such examination report is thorough and contains sufficient information to decide this issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's June 2008 hearing, the undersigned identified the issues on appeal and asked questions aimed at discovering additional evidence that could substantiate the claims.  The Veteran provided testimony as to the symptoms and history of his disabilities.  The Board then remanded the claims on two occasions to obtain additional evidence suggested by the hearing testimony and sought to develop additional supporting evidence via examinations and medical opinions.  The duties imposed by Bryant were thereby met.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to service connection for fibromyalgia.  

Service connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease,  is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Fibromyalgia is not a listed chronic disease.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.309(a) (2012).  The provisions of 38 C.F.R. § 3.303(b); therefore, do not apply. 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Veteran contends that he developed fibromyalgia as a result of active military service or that his fibromyalgia is due to or aggravated by his service-connected diabetes mellitus, type II.

Service treatment records are negative for fibromyalgia.  

Post-service treatment records associated with the claims folder also do not reflect a diagnosis of fibromyalgia.  

At the Board hearing, the Veteran testified that he was initially diagnosed as having fibromyalgia in 2005 or 2006.  T. at 2.  He asserted his belief that his fibromyalgia was due to his service connected diabetes mellitus, type II, and peripheral neuropathy, bilateral upper and lower extremities.  T. at 3-4.  He stated that he was hospitalized for 10 days at Lincoln General, later corrected to be Lakeland General, and he was told he had fibromyalgia and other problems.  T. at 5.  

In support of his claim, the Veteran submitted an article which discusses the relationship between magnesium, diabetes, and fibromyalgia.  

In June 2009, the Veteran underwent a VA examination.  The Veteran reported to the examiner that he was diagnosed with fibromyalgia in 2006 or 2007.  He reported aches in his back and legs when he flexes them.  He states he was told he had arthritis.  The examiner found no evidence of fibromyalgia.  The examiner commented that VA records show no diagnosis of fibromyalgia.  On examination, there were no specific trigger points for pain or generalized pain with muscle and joint palpation or major joint movement.  The examiner opined that it was less likely than not that the Veteran has fibromyalgia.  

As detailed above, the Veteran and his representative indicated that records would be forthcoming from Lakeland Regional Hospital; but have not submitted the records or authorized VA to obtain them.  

The Veteran is competent to report a diagnosis that was told to him by medical professionals; hence his report of being told he had fibromyalgia when hospitalized at Lincoln or Lakeland is competent.  Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  It is not apparent from the record how this diagnosis was arrived at.  In essence, there is no factual basis or rationale of record.  On the other hand the VA examiner provided reasons based on the available evidence for concluding that the Veteran did not have fibromyalgia.  The VA examiner's opinion is therefore, more probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no other evidence showing that the Veteran has current fibromyalgia.  As the most probative evidence is against a finding that he has current fibromyalgia, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for fibromyalgia must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of this section, disabilities of a common etiology will be considered a single disability.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration will be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Service connection is in effect for prostate cancer, rated 100 percent disabling, effective June 9, 2011; gastroparesis, rated 30 percent disabling, effective May 12, 2006; hypertension, rated 20 percent disabling, effective January 25, 1989; diabetes mellitus, type II, rated 20 percent disabling from September 29, 2003; peripheral neuropathy, bilateral lower and upper extremities, separate rated 10 percent disabling, effective December 12, 2006, and erectile dysfunction, rated noncompensably disabling.  

The Veteran has met the percentage requirements of 38 C.F.R. § 4.16(a) since December 12, 2006, because gastroperesis, diabetes, and peripheral neuropathy are of a common etiology, namely diabetes mellitus, and combine for a single 60 percent rating.  38 C.F.R. § 4.25(a) (2012).

Ordinarily TDIU is not for consideration where the disabilities are rated total; but the United States Court of Appeals for Veterans Claims (court) has indicated that TDIU may be for consideration where TDIU is awarded on the basis of disabilities distinct from those rated total.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  TDIU is therefore for consideration even after June 9, 2011, when he was granted the 100 percent rating for prostate cancer; provided it is awarded on the basis of disabilities apart from TDIU.

In his claim for TDIU received in December 2006, the Veteran indicated that he had worked as a miner for a chemical company from January 1973 to November 2005, and that he became too disabled to work in February 2006.

A VA Form 21-4192 from the Veteran's former employer reflects that he worked as an operator/leadman for the chemical company from July 1973 to November 2005, and was laid off permanently on November 30, 2005 due to the closure of the manufacturing facility.  There is no indication that the Veteran sought employment since he was laid off.  SSA records, however, indicate that the Veteran became disabled on April 1, 2006.

In March 2007, the Veteran was notified that SSA disability benefits were awarded effective April 1, 2006, due to the severe combination of impairments, to include liver disease, uncontrolled diabetes mellitus, hypertension, and obesity.  It was found that the Veteran had the residual functional capacity to perform a limited range of sedentary work.  

At a June 2009, VA examination, the examiner opined that the Veteran's diabetes mellitus and hypertension caused some fatigue but did not prevent sedentary employment.  The examiner stated that his neuropathy made it difficult to perform movements requiring fine dexterity, and caused foot pain, which limited time walking and standing but did not prevent the use of his hands.  His erectile dysfunction did not impair employment.  His gastroparesis could make the Veteran uncomfortable but did not prevent employment.  The examiner opined that the Veteran should be able to perform at least part time employment that was sedentary, did not require fine motor coordination of the hands, and allowed for rest breaks when needed.  The examiner opined that it was less likely that his service-connected conditions would prevent employment. 

The Board recognizes that the Veteran has nonservice-connected conditions that contribute to his inability to maintain gainful employment.  While the VA examiner opined that the Veteran was capable of performing part-time employment that was sedentary, there is no evidence that the Veteran has the education and employment experience that would qualify him for such employment; nor is it clear that unskilled sedentary employment on a part time basis could be more than marginal.  As detailed, the Veteran's only employment experience has been in a field that was not sedentary.  In light of the opinion that his service connected hypertension and diabetes would limit his employment to fields for which he is not shown to be otherwise qualified or might not be gainful, the Board finds that the Veteran has been unable to maintain substantially gainful employment by reason of service connected disabilities since December 12, 2006.  For these reasons, entitlement to a TDIU is granted.


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to a TDIU is granted, for the period beginning December 12, 2006.


REMAND

With regard to the issue of entitlement to service connection for sleep apnea, the Board notes that the Veteran was afforded a VA examination in June 2009 wherein the examiner provided a negative etiological opinion.  The examiner incorrectly noted; however that there was no history of hypertensive of cardiovascular disease.  The Board sought a subsequent examination for consideration of evidence suggesting a generic link between diabetes mellitus and sleep apnea.  In September 2011, a VA examiner reviewed the claims folder and opined that his sleep apnea is not due to or aggravated by his service-connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310.

The examiner noted; however, that six to nine percent of men had obstructive sleep apnea, when defined as greater than five events per hour accompanied by daytime sleepiness or a cardiovascular morbidity (eg, hypertension). 

Service connection is in effect for hypertension since 1976.  Coronary artery disease, a form of ischemic heart disease, has also been diagnosed, and as noted would be presumptively service connected.  Given the most recent examiner's opinion and the fact that the examinations have not considered the hypertensive or cardiovascular diseases, clarification is required.

Where there is plausible evidence of unemployability due to service connected conditions but the Veteran fails to meet the percentage requirements of 38 C.F.R. § 4.16(b), the Board is required to remand the TDIU claim so that it can be adjudicated by VA's Director of Compensation and Pension in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from a physician with appropriate expertise to determine the etiology of his sleep apnea.  The claims file must be reviewed and the examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should answer the following questions and provide supporting reasons:

(a)  Is sleep apnea is at least as likely as not (50 percent probability or more) proximately due to service-connected hypertension or coronary artery disease?   

(c)  Is sleep apnea is at least as likely as not (50 percent probability or more) aggravated (made permanently worse beyond the natural progression of the disease) by service-connected hypertension or coronary heart disease?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  After adjudicating any pending claims for service connection, refer the claim for TDIU prior to December 12, 2006, to the Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

3.  If any issue on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


